          Case 1:19-cv-03826-ER Document 31 Filed 05/03/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT                                 5/3/2019
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


 DONALD J. TRUMP; DONALD J. TRUMP,
 JR.; ERIC TRUMP; IVANKA TRUMP; THE
 DONALD J. TRUMP REVOCABLE TRUST;
 THE TRUMP ORGANIZATION, INC.;
 TRUMP ORGANIZATION LLC; DJT
 HOLDINGS LLC; DJT HOLDINGS
 MANAGING MEMBER LLC; TRUMP
 ACQUISITION LLC; and TRUMP
 ACQUISITION, CORP.,

                              Plaintiffs,

        v.
                                                         Case No. 1:19-cv-03826-ER
 DEUTSCHE BANK AG and CAPITAL ONE
 FINANCIAL CORP.,

                              Defendants,

 COMMITTEE ON FINANCIAL SERVICES
 OF THE U.S. HOUSE OF
 REPRESENTATIVES and PERMANENT
 SELECT COMMITTEE ON
 INTELLIGENCE OF THE U.S. HOUSE OF
 REPRESENTATIVES,

                     Intervenor-Defendants.


[PROPOSED] ORDER GRANTING MOTION TO INTERVENE OF COMMITTEE ON
   FINANCIAL SERVICES OF THE U.S. HOUSE OF REPRESENTATIVES AND
PERMANENT SELECT COMMITTEE ON INTELLIGENCE OF THE U.S. HOUSE OF
                        REPRESENTATIVES

       It is SO ORDERED that the motion of the proposed intervenor-defendants Committee on

Financial Services and Permanent Select Committee on Intelligence of the U.S. House of

Representatives (Committees) is GRANTED.

       IT IS FURTHER ORDERED
             Case 1:19-cv-03826-ER Document 31 Filed 05/03/19 Page 2 of 2



       THAT the intervenor-defendant Committees shall comply with the deadlines set forth in

this Court’s May 1, 2019 order setting a briefing schedule (ECF No. 22).



       5/3/2019
Dated: __________                           _________________________________
                                            Judge Edgardo Ramos
                                            UNITED STATES DISTRICT COURT JUDGE




Copies to:

William S. Consovoy
CONSOVOY MCCARTHY PARK PLLC
3033 Wilson Blvd.
Suite 700
Arlington, VA 22201
will@consovoymccarthy.com

James Alwin Murphy
MURPHY & MCGONIGLE, P.C.
1185 Avenue of the Americas, 21st Floor
New York, NY 10036
jmurphy@mmlawus.com

Marc Lee Mukasey
MUKASEY FRENCHMAN & SKLAROFF
250 Park Avenue, 7th Floor
New York, NY 10177
mukaseym@gtlaw.com

Deutsche Bank, AG
60 Wall Street
New York, NY 10005
